Manzanet-Daniels, J., dissents in a memorandum as follows:
I respectfully dissent. The record provides no factual support for *527respondent Division of Parole’s (DOP) assertion that Special Condition 131, imposed in April 2007 as a condition to petitioner’s release to parole, is necessary to protect petitioner’s wife from domestic violence. The record does not indicate the grounds for issuance of a temporary order of protection to petitioner’s current wife in August 2005. As for petitioner’s arrest for assault in July 1997 based on allegations made by his then-girlfriend, who is now his wife, the charges were dropped and no parole violation was found. Petitioner was arrested for “bothering” his wife in September 2005, but the record does not indicate how he “bothered” her. He was released, and again, there was no parole violation. Given that petitioner’s wife supports the present application, I do not view how these unsubstantiated allegations warrant the draconian stricture of cutting petitioner off from all contact with his wife without the permission of his parole officer. Since petitioner’s wife has custody of the couple’s young daughter, the restriction also effectively prevents petitioner from having contact with his daughter. Thus, the restriction not only interferes unreasonably with petitioner’s marriage, but is an obstruction to the father-child relationship.
The special condition has no rational relationship to the crimes for which petitioner is currently subject to parole. The crime for which petitioner was most recently incarcerated— second-degree criminal possession of a forged instrument—is economic in nature and does not indicate that petitioner will pose any danger to his wife or child. Petitioner’s 1982 conviction of first-degree rape was for a crime that, while heinous and of the utmost gravity, was committed when petitioner was 19 years old, against a stranger, not a spouse or domestic partner, and there is no evidence of petitioner having committed any sex offenses in the 27 years since that conviction. Hence, I find no rational relationship between that conviction and forbidding petitioner from having any contact with a wife who wants to see him. I note the special value of the marital relationship, to parolees like anyone else, as a source of emotional support and well-being (see Turner v Safley, 482 US 78, 95-96 [1987]). In that context, there is no evidence that petitioner’s wife has a criminal record or would otherwise be a bad influence on him.
Accordingly, I would find that the special condition is not rationally related to the crimes for which petitioner is subject to parole, or to the State’s objectives of reducing recidivism and protecting the public (compare People ex rel. Stevenson v Warden of Rikers Is., 24 AD3d 122, 123 [2005], lv denied 6 NY3d 712 [2006]), and would affirm the order.